Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 26-31 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20110067243, Darwinkel et al., hereafter Darwinkel in view of USPGPUB 20090066177, Loke et al. hereafter referred to as Loke. 
Regarding Claim 26, Darwinkel discloses a domestic appliance (shaver of fig 1) comprising a mechanical function unit (shaving unit, par 0001, comprising parts 8-14 as shown in fig. 2) having a movable member (output shaft 11, which rotates cutters 8), a housing (2) containing a motor (9) to operate the movable member (par 0027) to carry out a primary function of the domestic appliance (shaving, par 0027), and an electrical function unit (generator 15 with any of the electric components described in par 0031) contained in a detachable module (since the combination of parts 15-18 and the components described in par 0031 may be removed either together or individually from the device, and since the parts, either separately, but in a group, or when joined together may be considered a module since a module is defined as : “any in a series of standardized units for use together” see Merriam Webster’s) positioned between the mechanical function unit and the housing (since it is described as 
Where the secondary function of the domestic appliance at least in part is effected by the primary function (since the generator 15, works with gear wheel 10 to convert the rotation of the gear wheel to electrical energy to power any of the components described in par. 0031 which components are disclosed to be electrically operative and to perform a secondary function to the shaving function; as such the primary function, which is to drive the motor to drive the cutting tool at least in part effects the secondary function of operating the electric member).
Regarding Claim 27, the detachable module comprises a transmission (gearing 10) that couples the motor in the housing to the movable member in the mechanical function unit and drives the generator (par 0032).
Regarding Claims 28-29 the Darwinkel apparatus includes the detachable module comprising an enclosure (fig 3, enclosure which houses part 16) having a first interface (fig’s. 5-7, 11a) that cooperates with the housing to mount the detachable module to the housing (par 0039) and a second interface (10) that cooperates with the mechanical function unit to mount the mechanical function unit to the detachable module and couple the motor in the housing to the movable member in the mechanical function unit (par 0027-0029, and fig 2), wherein the transmission and the first interface are configured so that the transmission and the motor are coupled when the detachable module is mounted to the 
Regarding Claim 30, Darwinkel discloses the transmission includes a drive gear (10) that rotates in response to operation of the motor to drive the generator (par 0027).
Regarding Claim 31, Darwinkel discloses all the limitations of Claim 30 as discussed above.
Darwinkel lacks the generator comprising a drive pinion in engagement with the drive gear of the transmission so that the generator is operated to generate electrical energy when the drive gear rotates.  
Loke discloses a micro kinetic energy device for powering portable electronic devices, par 0012, and discloses a generator 44 which creates electricity via the spinning of an arbor 124 of fig. 2, which in turn drives a gear 130 and which gear spins a drive pinion 128 in order to generate energy via a drive pinion engagement with a drive gear (par 0019).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Darwinkel by replacing the coil and winding/magnet generator assembly thereof with a gear driven pinion assembly as taught by Loke, in order to reduce reliance on the battery, thus reducing the battery size requirement which offers a longer battery life for powering the blades and also reduces the overall footprint of Darwinkel’s assembly.  
Regarding Claim 32 the Darwinkel transmission comprises a drive shaft (e.g. drive shafts 14) that engages (operatively) with the movable member (11) of the mechanical function unit, the drive shaft rotating in in response to operation of the motor (par 0027).
.
Allowable Subject Matter
Claims 1-8, 10-12 and 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted in the rejection dated 9/4/20, Darwinel discloses most of the elements of the present invention.  Darwinkel lacks the removable module thereof also comprising a battery within the module which battery is also charged by the module.  Loke discloses that it is known to have a battery attached to a removable module, however, it is not disclosed in Loke whether the battery is within the module or not; as such Loke lacks such a teaching.  None of the other relevant prior art discloses a combination of a detachable module, which comprises a generator and a chargeable battery and is removable attached to a housing in which a motor performs a primary function and also powers the secondary function of the module.  For instance, USPGPUB 20050174764, includes a pocket knife which has a detachable module 12 to perform a function and which module includes a chargeable battery.  However, the module lacks a generator which is powered by a motor which performs a primary function.   USPN 8256472 discloses a similar structure.  US Re 38,634 discloses a secondary module 2 that is powered in part by a motor which imparts driving of a primary function.  However, the module thereof is not detachable.  USPGPUB 20180310945 discloses a similar structure.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments see Remarks, filed 12/1/20 with respect to claims 1-8, 10-12, and 15-22 have been considered and are persuasive.
Applicant’s arguments, see Remarks, filed 12/1/20 with respect to previously made 35 USC 102 rejections of Claims 26-33 have been fully considered and are not persuasive.  With regard to Claim 26, Applicant argues that the Darwinkel components that make up the electrical function unit are not a unit because, according to Applicant, the detachable elements are not in a module, but are individual parts.  Examiner disagrees.  As noted above, since the combination of parts 15-18 and the components described in par 0031 may be removed either together or individually from the device, the parts, either separately, or in a group, or when joined together may be considered a module since a module is defined as : “any in a series of standardized units for use together” see Merriam Webster’s dictionary.  As such, Examiner disagrees with Applicant’s arguments as to Claim 26 and the rejection is maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO  AYALA/
Examiner, Art Unit 3724

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        02/27/2021